Title: From George Washington to Major General Israel Putnam, 26 October 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters 15 Miles from Philada 26th October 1777

I have your favr of the 20th inclosing a Copy of Genl Burgoines Capitulation which was the first authentic intelligence I recd of the Affair, indeed I began to grow uneasy and almost to suspect that the first accounts you transmitted me were premature. As I have not recd a single line from Genl Gates, I do not know what steps he is taking with the Army under his command, and therefore cannot advise what is most proper to be done in your quarter. But I should think if a junction of your force was formed, part to proceed down upon one side of the River and part upon the other, that Sr Henry Clinton would be obliged to retreat immediately before you, or if he suffered you to get between him and New York, you perhaps might, in its weak state, get into it. I mention this merely as matter of opinion, taking it for granted you will pursue the most proper and efficacious measures. Whatever may be determined upon, I beg may be constantly communicated to me, as the operations of this Army may depend much upon the situation of yours.
I have the pleasure to acquaint you that on the 22d Instant about 1200 Hessians under the command of Count Donop attempted to take our Fort at Red Bank by storm, they were repulsed with the loss of about 400 killed and wounded among the latter Count Donop himself who is prisoner. They retreated in the greatest confusion and recrossed the Delaware as speedily as possible. On the 23d in the Morning several of the Enemy’s ships of War got thro’ the lower Chevaux de frize and came up to Fort Mifflin, but they recd so warm a fire from our Ships Galleys and Battery that they were obliged to sheer off. One of

their 64 Gun ships got on ground. She took fire either from our shot or from accident and blew up. Our Galleys destroyed a Frigate also. since this they have remained tolerably quiet. Mr Hughes in a letter to Genl Mcdougal says that Nixon and Glovers Brigades are upon their march down, when they arrive, you can spare the small detatchments belonging to the New England Regiments now here. I beg they may be sent down as soon as possible to join their respective Corps.
